The opinion of the court was delivered by
Gordon, C. J.
In December, 1894, the superior court of Pierce county rendered judgment in favor of Caroline Bokien and against the State Insurance Company for the sum of $600 and costs. An appeal was taken to this court and the judgment affirmed. 14 Wash. 39 (44 Pac. 110). In the order of remittitur to the lower court, the costs of the trial court were, by inadvertence, omitted. On March 31, 1896, the superior court, upon motion of counsel for Bokien, proceeded to enter judgment in conformity with the remittitur of this court, and included therein the costs arising in the trial of the action. Subsequently, and during the years 1896, 1897, and 1898, various writs of garnishment and execution were issued, based upon that judgment, and certain proceedings supplemental to execution were had and taken; and in October, 1898, the respondents in this *499case, who were sureties upon the appeal bond, and against whom judgment went, moved to vacate and set aside the judgment of March 31, 1896, upon various grounds. This motion was supported by affidavit, and, after hearing, was denied by the court. No appeal was taken therefrom. Subsequently this action was brought to cancel the judgment. A demurrer to the complaint was overruled, and the appeal in the present instance is from a judgment in plaintiffs favor, directing the cancellation of the judgment.
We think that plaintiffs have mistaken their remedy, and that the decision upon the application to vacate the judgment was a bar to any subsequent proceeding. It is fundamental that equity will not interfere where there is a full and adequate remedy at law, and our statute (Bal. Code, §§ 5153-5162, inclusive) provides such a remedy. It is not pretended that the plaintiffs in the present action were not aware of the existence of the judgment. On the contrary, although knowing its terms and provisions, and the repeated efforts to enforce it, they took no steps to have it modified or vacated for upwards of two years, when they proceeded to move against it. The record does not advise us of the grounds upon which the decision went against them, and it is not material to the present inquiry what the real ground of decision was. It is enough to know that the proceeding afforded by the statute for vacating or modifying judgments is not a summary one, that its provisions are ample to enable justice to be done, and that an appeal is allowed to this court from the order entered therein. Northern Pacific & P. S. R. R. Co. v. Black, 3 Wash. 327 (28 Pac. 538); Seattle & Montana Ry. Co. v. Johnson, 7 Wash. 97 (34 Pac. 567).
As already said, the statute affords a full, complete, and adequate remedy. Such being the case, it must be re*500garded as exclusive; and, having unsuccessfully sought to-obtain a decision in their favor by resorting to that proceeding, plaintiffs are bound by such decision, and cannot, avoid the effect of it by an action like the present.
The judgment will be reversed and the cause remanded,, with direction to the superior court to dismiss.
Dunbab, Pullebton and Reavis, JJ., concur.